El Juez Asociado Se. Aldkey,
emitió la opinión del tribunal.
Bertaut & Co., casa comercial de Louisiana, compareció ante la Corte de Distrito de Aguadilla alegando bajo ju-ramento que había vendido a José L. Márquez, del comer-cio de Aguadilla, dos partidas de arroz, una de 1,000 sacos y la otra de 500 sacos, de acuerdo con muestras que queda-ron en poder del comprador, y que al entregar los 1,500 sa-cos de arroz al comprador Márquez éste se negó a recibirlos y a pagarlos, sin motivo justificado, por lo que le hizo saber que los consignaría en la Corte de Distrito de Aguadilla a su disposición, estando dichos sacos de arroz depositados en el almacén de la ‘‘New York and Porto Pico Steamship Co.” en Aguadilla, donde pueden ser recogidos por el comprador pagando su importe. Por esas alegaciones, solicitó de la corte que previa notificación a José L. Márquez, declarase bien hecha la consignación de dichos efectos.
Se opuso Márquez a esa pretensión alegando la excep-ción previa de que la petición no contiene hechos determi-nantes de la acción ejercitada, y formuló contestación ale-gando diversos motivos para que no se accediera a lo que .se pide, siendo uno de ellos que el arroz que se le quería entregar no era de la calidad que compró.
Las partes presentaron pruebas en la corte inferior, la *687que dejó de considerarlas por entender que el procedimiento ■de consignación establecido por el artículo’ 1144 del Código ■Civil no es aplicable al caso presente, y que si.se trata de un depósito mercantil por negarse el comprador a recibir, sin motivo justificado, los efectos mercantiles que compró, •el depósito debe regularse por el Código de Comercio y la Ley de Enjuiciamiento Civil anterior al Código de Enjuicia-miento Civil que empezó a regir en 1904, y que de acuerdo con ellas no aducía la petición becbos determinantes de la ■acción de depósito por lo que dictó sentencia declarando sin lugar la petición de Bertaut & Co., quien interpuso este re-curso de apelación.
Una de las maneras de quedar extinguidas las obliga-ciones civiles es por el pago o por su cumplimiento, según el artículo 1124 del Código Civil, el que en sus artículos 1144 al 1149, inclusive, dispone que si el acreedor a quien se luciere el ofrecimiento de pago se negare sin razón a ad-mitirlo, el deudor quedará libre de toda responsabilidad me-diante la consignación de la cosa debida; que la consigna-ción por si sola producirá el mismo efecto cuando se baga estando el acreedor ausente o cuando esté incapacitado para recibir el pago en el momento en que deba hacerse, y cuando varias personas pretendan tener derecho a cobrar, o se haya extraviado el título de la obligación; que para que la consignación de la cosa debida libere al obligado de-berá ser previamente anunciada a las personas interesa-das en el cumplimiento de la obligación, siendo ineficaz si no se ajusta estrictamente a las disposiciones que regulan el pago; que la consignación se hará depositando las cosas debidas a disposición de la autoridad judicial, ante quien se acreditará el ofrecimiento en su caso y el anuncio de la consignación en los demás y hecha la .consignación deberá notificarse a los interesados; que los gastos de la consigna-ción, cuando fuere procedente, serán de cuenta del acree-dor; que hecha debidamente podrá el deudor pedir al tri*688bunal que mande cancelar la obligación; que mientras el acreedor1 no hubiere aceptado la .consignación o no hubiere recaído resolución judicial de estar .bien hecha, podrá el deudor retirar la cosa-o cantidad consignada,-dejando sub-sistente la; obligación; y que si hecha la consignación, el acreedor autorizase, .al deudor para retirarla, perderá toda preferencia que tuviera sobre-la cosa, quedando libres los codeudores y fiadores. - - .... . ... —
• Aunque el apelante alega-que esps. preceptos son. aplica-bles a la consignación - que intentó hacer en este caso su sola lectura demuestra que se refieren a la extinción de obli-gaciones civiles cuando el acreedor se negare recibir la cosa debida o no pudiera recibirla por su estado de incapacidad o de ausencia o cuando varias personas pretendán tener derecho a cobrar o cuando se ha extraviado el título de la obligación, y que en modo alguno se refiere al cumplimiento-de contratos de compraventa en los que no hay acreedor y deudor, y mucho menos a los mercantiles que por su carác-ter y personas que en él intervienen han de regirse por las disposiciones del Colegio de Comercio, por lo que es impro-cedente el procedimiento de consignación intentado por el apelante y por este solo motivo procedería confirmar la sen-tencia apelada.
El apelante," sin embargo, sostiene que si ese procedi-miento de consignación no es procedente, de todos modos la petición tiene alegaciones bastantes para considerarla» como un depósito mercantil.
No puede haber duda de que la compraventa en esté caso es mercantil, y con respecto a ella dispone el artículo 332 del Código de Comercio que si el comprador rehusare sin justa causa el recibo de los efectos comprados, podrá el ven-dedor pedir el cumplimiento o rescisión del contrato, depo-sitando judicialmente en el primer caso las mercaderías. De acuerdo, pues, con ese precepto, el depósito mercantil de los efectos vendidos y no recibidos por el comprador es conse-*689Cu encía ele que se establezca xm pleito sobre cumplimiento del contrato de venta, alegación que no se hace en la peti-ción de este caso.
No existe en el Código de Enjuiciamiento Civil que rige-desde 1904 procedimiento alguno para dar efectividad al de-recho de depósito reconocido en el artículo 332 del Código cíe Comercio por lo que teniéndolo la Ley cié Enjuiciamiento Civil que estuvo vigente hasta entonces, a ella hay que acu-dir, por estar vigente en ese particular, de acuerdo con el artículo 361 del Código de Enjuiciamiento Civil, pues no es incompatible ni está en conflicto con sus disposiciones.
Licha Ley ele Enjuiciamiento Civil, en su segunda parte, trata de los actos de jurisdicción voluntaria en negocios de comercio, y dispone en su artículo 2080 que si a consecuen-cia de lo dispuesto en varios artículos que cita, entre ellos el 365 del Código de Comercio antiguo, que corresponde al 332 del vigente, hubiere de procederse al depósito de efec-tos mercantiles, el que deba promoverlo lo solicitará del juez por escrito, expresando en relación el pormenor de los efectos cuyo depósito pida, y designando la persona que haya de ser el depositario, cuya designación habrá de re-caer en comerciante matriculado, si lo hubiere en la plaza, y en su defecto en un contribuyente que pague la cuota de contribución que el juez conceptúe suficiente garantía, aten-didos el valor del depósito y las condiciones de la localidad, quedando en todo caso a la discreción del juez apreciar las garantías que ofreciera el depositario designado por quien promueva el depósito, y si estimare que debe recaer en otro el nombramiento, lo hará con sujeción a las disposiciones de este artículo.
La petición en este caso no designó la persona que de-bía ser nombrada depositaría, y aunque el apelante depo-sitó por si mismo los efectos en el almacén que en ella ex-presa, no consignó los hechos por los cuales el juez pudiera *690conocer que tal depositario tenía suficiente garantía para ese cargo.
Por las razones expuestas, la sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.